                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ARTHUR JOHNSON, JR.,

         Plaintiff,                                  Case No. 18-cv-13631
                                                     Hon. Matthew F. Leitman
v.

JOHN DOE and JANE DOE,

     Defendants.
__________________________________________________________________/

      ORDER DENYING APPLICATION TO PROCEED IN FORMA
     PAUPERIS; DISMISSING ACTION WITHOUT PREJUDICE; AND
     CERTIFYING THAT AN APPEAL CANNOT BE TAKEN IN GOOD
                            FAITH

         On January 22, 2019, the Court issued an order (ECF #11) requiring Plaintiff

Arthur Johnson to show cause by not later than February 19, 2019, why the Court

should not (1) deny his application to proceed in forma pauperis (ECF #2) and (2)

dismiss his Complaint (ECF #1) without prejudice under the “three strikes”

provision of 28 U.S.C. §1915(g). Johnson has not responded to the show cause

order.

         Accordingly, for all of the reasons stated in the show cause order dated

January 22, 2019, the Court concludes that the “three strikes” provision in § 1915(g)

applies to Johnson and that it bars him from proceeding with this action. The Court

therefore DENIES Johnson’s application to proceed in forma pauperis (ECF #2)
and DISMISSES his Complaint (ECF #1) without prejudice. Johnson may re-file

his Complaint as a new civil action and pay the filing fee if he wishes to pursue his

claims against Defendants.

      Lastly, the Court concludes that since Johnson has made no effort to show that

the “three strikes” provision of 28 U.S.C. §1915(g) does not bar his claim, an appeal

from this order would be frivolous and cannot be taken in good faith. See 28 U.S.C.

§1915(a)(3).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 27, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 27, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
 
